Citation Nr: 1021970	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 1, 2004 
for payment of a nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to August 
1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
payment of a nonservice-connected pension effective April 1, 
2004.  

In June 2008, the Board issued a decision relevant to the 
propriety of termination of payment of the pension in May 
2005.   The Veteran filed a timely appeal to the Court of 
Appeals for Veterans Claims (Court).  In January 2010, the 
Court affirmed the Board's decision but also noted that the 
Veteran expressed timely disagreement with the effective date 
for the start of pension payments in April 2004.  As the 
effective date issue has not been adjudicated, the Court 
remanded this claim for further action.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO granted entitlement to a nonservice-connected pension 
in 1992, 1999, and 2002.  In each year, the RO determined 
that the pension was not payable because the Veteran's income 
exceeded the maximum payment rate.  

In July 2003, the Veteran submitted an unsigned claim to 
reinstate the pension.  The Veteran submitted a signed claim 
dated in January 2004 and received by the RO in March 2004.  
In April 2005, the RO granted payment of a nonservice-
connected pension, effective April 1, 2004, the first day of 
the month following the receipt of the signed claim in March 
2004.  

In correspondence in March 2005 and May 2005, the Veteran 
expressed timely disagreement with the effective date, 
contending that he had filed a claim to reinstate his pension 
in April 2000.  The Veteran restated his contentions in 
correspondence on several occasions and by telephone in 
February 2009 and May 2009.  In September 2009, the RO 
provided a letter that explained the history and status of 
the Veteran's nonservice-connected pension payments.  The 
same month, the Veteran renewed his disagreement and 
requested further appellate review of the effective date 
including a hearing before a Decision Review Officer.  

The RO has not yet provided the hearing or issued a statement 
of the case regarding the effective date for payment of the 
pension.  The failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative a hearing before a 
Decision Review Officer at the next 
appropriate opportunity.  

2.  Then, review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for an effective 
date earlier than April 1, 2004 for 
payment of a nonservice-connected 
pension.   If the benefit sought remains 
denied, issue an appropriate statement of 
the case and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.   

The purposes of this remand are to assist the appellant with 
the development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

